Third District Court of Appeal
                               State of Florida

                            Opinion filed July 13, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-198
                         Lower Tribunal No. 03-11800
                             ________________


                              Jeffrey S. Worley,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marisa Tinkler-
Mendez, Judge.


     Jeffrey S. Worley, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and SHEPHERD, and SCALES, JJ.

     PER CURIAM.
      In June of 2015, Appellant Jeffrey S. Worley filed a petition for writ of

habeas corpus in the trial court. In his petition, Worley appears to allege that he has

been incarcerated without lawful authority because the grand jury’s 2003

indictment – which charged Worley with first degree murder, but which was

reduced to second degree murder in 2004 – was somehow defective. The trial court

denied Worley’s petition on September 9, 2015.

      Apparently, prior to receiving the trial court’s September 9, 2015 order,

Worley filed an amended petition for writ of habeas corpus on September 11,

2015. Worley’s amended petition for writ of habeas corpus was denied on

September 30, 2015. Worley then filed two motions for rehearing, and a motion

seeking a show cause order. On December 10, 2015, the trial court entered an

order effectively denying all of these motions. Worley appeals this December 10,

2015 order, and has filed a motion with this Court requesting we treat his appeal as

a petition for writ of mandamus.

      We deny Worley’s motion to treat his appeal as a petition for writ of

mandamus and affirm the order on appeal in all respects.

      Affirmed.




                                          2